IN THE COURT OF CRIMINAL APPEALS
OF TEXAS


NOS. AP-75,947; AP-75,948; AP-75,949; AP-75,950



 
EX PARTE LADARYL DEWAYNE WADDLETON, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 007-1291-02-A; 007-1290-02-A; 007-1292-02-A; AND 007-1293-02-A
IN THE 7TH DISTRICT COURT OF SMITH COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two felony
offenses of aggravated robbery with a deadly weapon, as well as state jail felony offenses of
unauthorized use of a motor vehicle and fraudulent use of identifying information.  He was sentenced
to 50 years’ imprisonment for the aggravated robberies and 2 years’ imprisonment for the state jail
felonies.  The Twelfth Court of Appeals affirmed his convictions.  Waddleton v. State, Nos. 12-03-00409-CR, 12-03-00408-CR, 12-03-00410-CR, and 12-03-00411-CR (Tex. App. – Tyler, Sept. 8,
2004, no pet.).
            Applicant contends, inter alia, that appellate counsel failed to timely notify Applicant that
his conviction had been affirmed.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that Applicant may have been wholly deprived
of his right to petition for discretionary review due to no fault of his own.  The trial court
recommends that relief be granted.  Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).  We
find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions for
discretionary review of the judgments of the Twelfth Court of Appeals in Cause Nos. 12-03-00409-CR, 12-03-00408-CR, 12-03-00410-CR, and 12-03-00411-CR, that affirmed his convictions in Case
Nos. 007-1291-02, 007-1290-02, 007-1292-02, and 007-1293-02, from the 7th Judicial District
Court of Smith County.  Applicant shall file his petition for discretionary review with the Twelfth
Court of Appeals within 30 days of the date on which this Court’s mandate issues.  All other claims
are dismissed.  Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).
 
Delivered: June 25, 2008
Do not publish